Citation Nr: 0323667	
Decision Date: 09/12/03    Archive Date: 09/23/03	

DOCKET NO.  98-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from August 1980 to September 1992 has been 
documented.  Additional earlier active service has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the VARO in Wichita, Kansas, which denied service connection 
for hearing loss and tinnitus.  The claim for service 
connection for tinnitus will be discussed in a remand at the 
end of the decision below.


FINDING OF FACT

On April 3, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for service 
connection for hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  In a communication 
dated April 3, 2003, the veteran stated that he wanted to 
withdraw his appeal "for hearing disability."  He asked that 
his action on that matter be closed.  The appellant has 
therefore withdrawn his appeal for service connection for 
hearing loss and, hence, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and it is dismissed without prejudice.


ORDER

The appeal with regard to service connection for hearing loss 
is dismissed.


REMAND

While this file was in the possession of the Board, 
additional development was undertaken, to include obtaining 
and associating with the claims folder, an October 23, 2001, 
communication from a Dr. Daniels.  In the February 2002 
statement from the veteran's accredited representative, 
reference was made to a communication from Dr. Daniels that 
the veteran had tinnitus.  It was indicated that Dr. Daniels 
had expressed his professional medical opinion of when the 
veteran's tinnitus was incurred in the October 2001 
communication.  However, the communication has not been 
associated with the claims folder.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held, in essence, that the regulatory 
provision in 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim was not valid.  A review of the 
record reveals that there is an August 1998 statement from 
Dr. Daniels, which is of record.  That statement reveals his 
address to be Bethany Medical Office Building, 21 North 12th 
Street, Suite 200, Kansas City, Kansas 66102.  The indicated 
October 2001 statement from Dr. Daniels is not of record and 
there is no indication that an attempt has been made to 
locate Dr. Daniels for information pertaining to the veteran 
since 1998.



In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should attempt to locate the 
October 23, 2001, communication from Dr. 
Daniels to which the veteran's accredited 
representative referred in his April 2002 
informal hearing presentation.  If this 
is not able to be found, Dr. Daniels 
should be contacted at the address cited 
above at the Bethany Medical Office 
Building in Kansas City, Kansas, for any 
recollection he might have as to 
examining the veteran for tinnitus, and 
any comments he might have made with 
regard to the etiology of any tinnitus 
present.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to comply with governing adjudicative 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



